Citation Nr: 1425772	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include the thoracolumbar spine.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Board has recharacterized the Veteran's service connection claim for a low back disability more broadly to include the lumbar and thoracic spine, as the Veteran, in January 2013, testified to thoracic pain.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Additionally, the claim for service connection for an upper back disability has been recharacterized as entitlement to service connection for a cervical spine disability for greater clarity.

The Veteran testified before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing has been associated with the record.

In June 2013, the Veteran submitted a November 1967 service treatment record.
The Veteran did not waive review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Nevertheless, the service treatment record is duplicative of evidence previously associated with the claims file.  Consequently, the Board finds that remand to the AOJ for a supplemental statement of the case reflecting consideration of this evidence is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2013 testimony, the Veteran stated he received relevant treatment from the VA Medical Center (VAMC) located in Newington, Connecticut beginning in 2007.  A June 2012 statement of the case referenced review of the VA Connecticut Healthcare System treatment records dated from January 2010 to November 2011.  Moreover, the June 2012 medical opinion referenced review of a November 2011 radiograph which provided findings of degenerative changes of the lumbosacral spine in the form of anterior osteophytes.  The November 2011 radiograph is not of record.  Additionally, the May 2011 VA spine examination report referenced a diagnosis of cervical dystonia by the West Haven VAMC.  However, only VA treatment records from the West Haven VAMC, dated from January 2010 to February 2010, are associated with the record, and do not include a record pertaining to a diagnosis of cervical dystonia.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Connecticut Healthcare System, to include to the West Haven Campus and the Newington Campus, as well as any associated outpatient clinics, from January 2007 to the present (excluding the West Haven Campus records from January 2010 to February 2010), and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

The Board finds the May 2011 VA spine examination report and the June 2012 medical opinion are both inadequate for adjudicating the Veteran's back claims.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The May 2011 VA spine examination report did not find objective evidence to warrant a thoracic or lumbar spine diagnosis or residuals thereof but noted a diagnosis of cervical dystonia.  However, the May 2011 VA examiner merely stated the cervical dystonia could not be related to the Veteran's jeep accident during service and did not provide any rationale, which is insufficient for an examination report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  With respect to the June 2012 medical opinion, the VA examiner reiterated the same opinion for cervical dystonia and yet again did not provide any rationale for his opinion.  The June 2012 VA examiner also stated there was insufficient objective evidence to support that a nexus exists between the jeep accident during service and the findings of the November 2011 radiograph and January 2012 magnetic resonance imaging test (MRI).  However, as with the cervical dystonia claim, the VA examiner did not articulate an adequate rationale for his opinion.  Id.  Thus, a new VA examination for the Veteran's upper back claim and lower back claim is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from VA Connecticut Healthcare System, to include to the West Haven Campus and the Newington Campus, as well as any associated outpatient clinics, from January 2007 to the present (excluding the West Haven Campus records from January 2010 to February 2010), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a spine examination by an examiner other than the one who provided the May 2011 spine examination report and June 2012 medical opinion, for purpose of ascertaining the nature and etiology of any current cervical, thoracic and lumbar spine disabilities, diagnosed during the pendency or proximate to the claim.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, the examiner is asked to address the following:

a.  Whether it at least as likely as not (50 percent or greater degree of probability) that any lumbar or thoracic spine condition (to include the findings of the November 2011 radiograph and January 2012 MRI) had its onset during, is causally or etiologically related to the Veteran's active service (to include the August 1966 jeep accident).

b.  Whether it at least as likely as not (50 percent or greater degree of probability) that any cervical spine condition (to include cervical dystonia) had its onset during, is causally or etiologically related to the Veteran's active service (to include the August 1966 jeep accident).

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



